Exhibit 10.1

 

BINDING MEMORANDUM OF AGREEMENT

 

This Memorandum of Agreement (this “MOA”) is intended to be legally binding, and
is made and entered into by and between Alternative Strategy Partners Pte. Ltd.,
a Singapore limited company with offices at 10 Collyer Quay Level 40 #40-53,
Ocean Financial Centre, Singapore 049315 (“Buyer”) and ROI Land Investments,
Ltd., a Nevada, United States of America corporation (“Seller”).

 

RECITALS:

 

1. Seller, directly or through subsidiaries, is developing a property located at
Plot Nos. 283 (MA15), 284 (MA16) and 285 (MA17) in Sobha Hartland, Al Merkadh,
Dubai, United Arab Emirates (the “Property”). The Property is in Mohammed Bin
Rashid Al Maktoum City, Dubai, is being acquired from PNC Investments LLC, and
is being developed in partnership with Sobha Hartland, the developer. Such
acquisition and development is referred to herein as the “Project.”

 

2. Buyer is willing to invest at least $3.5 million, and at Buyer’s discretion
up to $5.0 million, in the Project, with two initial wires, one immediately upon
the execution of this MOA, and the other within a week thereafter, in exchange
for an issuance of bonds designed for the Buyer (the “Bonds”), and certain other
consideration described below.

 

3. Due to the urgency of the financing, the parties are entering into this
binding MOA, with the expectation of more formal documentation following later,
all as provided below.

 

AGREEMENT:

 

Article I. Execution of Definitive Closing Documents and Issuance of the Bonds

 

This MOA shall be legally binding unless and until superseded by more definitive
agreements and instruments, containing the terms and conditions set forth herein
with such changes, and such additional terms and conditions, as the parties
mutually may agree (the “Closing Documents”), together with issuance of the
Bonds.

 

Article II. Terms of Investment

 

The Buyer and Seller agree to the following terms and conditions, which shall
remain in effect until superseded by the Closing Documents:

1. Initial Investment. Buyer shall invest the sum of $1,000,000 (the “Initial
Investment”) promptly, half upon signing of this MOA and the remainder not less
than seven (7) days hereafter.

 

2. Payment of Commissions. Seller shall wire to Buyer, immediately upon receipt
of the second $500,000 payment described above, the amount which Seller owes
Buyer for commissions, which amount was previously invoiced by Buyer to Seller
(approximately $250,000). Seller will use the balance for the Project.

 

3. Escrowed Second Investment. Buyer shall invest at least $2,500,000 more, and
at most $4,000,000 more (collectively, the “Second Investment”), upon signing of
the Closing Documents and issuance of the Bonds, or earlier at Buyer’s
discretion. Such amounts shall be placed in escrow, with an escrow agent
mutually acceptable to Buyer and Seller, and shall not be released to Seller
unless and until (a) the Closing Documents have been executed, and the Bonds are
ready to be issued to Buyer; (b) at least $10,000,000 total has been invested in
the Project, regardless of the nature of such investment as debt, equity or
otherwise (and such investment includes amounts raised by Buyer and contributed
by Seller; the parties acknowledging that such investment includes $3,000,000
already contributed to the Project by Seller); and (c) Seller has received, and
disclosed to Buyer, a preliminary, non-binding letter of interest from at least
one reasonably qualified purchaser of the First Plot (as defined below).

 



 1 

 



 

4. Default on Initial and Second Investment. In the event that, within three (3)
months from the date hereof, the Closing Documents have not been agreed upon and
executed, and the Bonds issued to the Buyer, then the Buyer may, at its sole
discretion, either (a) extend that deadline as it sees fit, or (b) convert all
or a part of the Initial Investment and Second Investment hereunder to Common
Stock of Seller, at a rate of one share per One U.S. Dollar ($1.00), or (c) have
all or a part of the Second Investment (but not the Initial Investment) refunded
to Buyer by the escrow agent in cash wired to a designated bank account
specified by Buyer.

 

5. Description of the Bonds. The Bonds shall be a special series designed for
Buyer and compliant with local legal requirements, and shall have the following
additional characteristics:

 

a. Maturity and Coupon. The Bonds shall mature after three (3) years from the
date of issuance and shall bear interest at 8% per annum, which shall be paid on
a regular quarterly basis.

 

b. Profits Participation. In addition, the holders of the Bonds shall be
entitled to receive a Profits Participation of the first of the three plots
comprising the Property which the Seller shall designate for initial development
(the “First Plot”). The Profits Participation shall equal all net profits upon
sale of the First Plot, after all costs of acquisition, development and ongoing
costs and expenses of maintenance and the sale itself (collectively, the
“Project Costs”), computed in accordance with International Financial Reporting
Standards, multiplied by the “Profits Percentage” defined below. If the full
$5,000,000 is invested by the Buyer, then the “Profits Percentage” shall be 50%
of the Cash-on-Cash Fraction (defined below); if only $3,500,000 is invested by
the Buyer, then the “Profits Percentage” shall be 35% of the Cash-on-Cash
Fraction; if an amount above $3,500,000 and below $5,000,000 is invested, then
the “Profits Percentage” shall be likewise prorated. As used here, the
“Cash-on-Cash Fraction” shall be a fraction, the numerator of which is the
amount of Buyer’s investment hereunder, and the denominator of which is the
total Project Costs.

 

c. The Seller expects the Project to be profitable within twelve months
following the execution of this MOA and the sale of the First Plot to be
completed prior to the maturity of the Bonds. The first Profits Participation
shall be paid by the Seller to the Buyer within eighteen (18) months of the
signing of this MOA, and the second Profits Participations shall be paid by the
Seller to the Buyer at the maturity of the Bonds, in which failing of such, will
give a right for the Buyer to convert all or a part of the Initial Investment
and Second Investment hereunder to Common Stock of Seller, at a rate of one
share per One U.S. Dollar ($1.00), or have all or a part of the Second
Investment (but not the Initial Investment) refunded to Buyer by the Seller in
cash wired to a designated bank account specified by Buyer.

 

6. Security Interest. The Bonds shall be secured by a lien upon the First Plot,
subordinated to loans (the proceeds of which are used for the Project) from
banks or other institutional lenders, and other bonds upon the Project, if such
a lien is determined to be valid and enforceable under Dubai law; otherwise, the
Bonds shall be secured by a lien, similarly subordinated, upon all of the stock
of the United States parent company as the ultimate beneficial owner of the
Property.

 

7. Commissions. Seller hereby agrees to pay Buyer, at the time of the release
from escrow of the Second Investment, cash commissions equal to Four Percent
(4%) on the funds invested by Buyer in the Initial Investment and Second
Investment, and also shall issue to Buyer shares of Seller’s Common Stock at a
rate of one share per $1.50 for every Four Percent (4%) of the funds invested by
Buyer in the Initial Investment and Second Investment. So, for example, if Buyer
invests $5,000,000, he would receive $200,000 in cash commissions and 133,333
shares of Seller’s Common Stock.

 

Article III Miscellaneous Provisions.

 

1. Expenses. The parties shall bear their own legal and other expenses in
connection with the matters contemplated herein.

 

2. Publicity. So long as this Agreement shall be in effect, no party hereto
shall issue or cause the publication of any press release or other announcement
with respect to this Agreement or the transactions contemplated hereby without
the consent of the other parties, which consent shall not be unreasonably
withheld, except where such release or announcement is required by applicable
law (as may be the case with the Seller, it being publicly traded in the United
States).

 

3. Brokerage. Each party agrees to indemnify and hold the other party harmless
against any claims for any other brokers' or finders' fees or compensation in
connection with the transaction herein provided for by any person, firm or
corporation claiming a right to same because of having been engaged by or having
served such party, except for the previously invoiced commissions owing to Buyer
by Seller and the fees agreed to be paid by Seller to Buyer pursuant to Article
II, Section 7 hereunder.

 

 



 2 

 

 

 

4. Benefit. This Agreement shall be binding upon and inure to the benefit of the
parties hereto, and their respective heirs, executors, administrators,
successors and assigns. This Agreement may not be assigned without the written
consent of both parties hereto.

 

5. Tax Reporting. The parties hereto agree and acknowledge that the
determination of the price and terms of the Bonds is the result of arms-length
negotiations between the parties. The parties further agree that each party
shall be responsible for the payment of its own taxes (whether local, regional,
or country), if any, resulting from the purchase and sale of the shares
hereunder.

 

6. Legends. All certificates evidencing any Bonds or shares of Common Stock
issued pursuant to this 6MOA shall bear legends substantially as follows during
the term of this Agreement (in addition to any other legends required by
applicable Japanese or other laws:

 

“The securities represented by this certificate have not been registered under
the Securities Act of 1993 of the United States of America or under applicable
state securities laws, and may not be sold, assigned, pledged, hypothecated,
mortgaged or transferred in the absence of an effective registration statement
under said Act and laws, or the prior delivery to the Corporation of an opinion
of counsel reasonably satisfactory to the Corporation that such registration is
not required under the circumstances.”

 

“The holder of this security must not trade the security in or from a
jurisdiction of Canada unless the conditions in section 13 of Regulation 51-105
respecting Issuers Quoted in the U.S. Over-the-Counter Markets (chapter V-1.1,
r. 24.1) are met.”

 

7. Notices. All notices and waivers must be by written instrument executed by
the party to be bound thereby. Notices are deemed given when received,
regardless of the means of transmission, except that notices sent via electronic
mail (e-mailed) or faxed notices shall be valid only if their receipt is
thereafter confirmed by the receiving party by return transmission or otherwise.

 

8. Headings. The headings of any paragraph, section or article of this Agreement
are for convenience of reference only and do not form a part hereof and in no
way modify, interpret or construe the meanings of the parties.

 

9. Entire Agreement, Amendments and Waivers. This Agreement sets forth the
entire agreement and understanding between the parties as to the subject matter
hereof and merges and supersedes all prior discussions, agreements and
understandings with respect hereto. This Agreement may not be amended, changed
or modified except by a written instrument duly executed by the parties hereof,
and no provision hereunder may be waived except in a written instrument signed
by the waiving party. If any provisions of this Agreement shall be invalid or
unenforceable to any extent or in any application, then the remainder of this
Agreement, except to such extent or in such application, shall not be affected
thereby, and each and every term and condition of this Agreement shall be valid
and enforced to the fullest extent and in the broadest application permitted by
law.

 

10. Governing Law. This Agreement shall be governed and construed in accordance
with the laws of the State of New York in the United States of America, and
shall be enforceable exclusively in any court of competent jurisdiction located
in New York City, New York.

 

11. Counterparts. This Agreement may be signed in any number of counterparts,
each of which shall be deemed an original, but all of which shall constitute one
and the same instrument.

 

 

 

[Signatures on following page]

 

 

 

 



 3 

 

 

 


IN WITNESS WHEREOF, the parties have executed this Agreement under seal as of
the day and year first above written.

 

 

 



Seller: ROI LAND INVESTMENTS LTD.           By: /s/ Sami
Chaouch                                         Sami Chaouch, Executive Chairman
  Dated:    February 25, 2016             Buyer: ALTERNATIVE STRATEGY PARTNERS
PTE. LTD.           By: /s/ Yuhi Horiguchi                                      
Yuhi Horiguchi   Title:   Managing Director   Dated:   February 25, 2016  

 

 

 

 

 

 

 

 

 



 4 

 